Filed 6/16/15 P. v. Green CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065574

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD241455)

SCOTT MICHAEL GREEN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David M.

Gill, Robert S. Drake, Judges. Affirmed.

         Marianne Harguindeguy, under appointment by the Court of Appeal, for

Defendant and Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Senior Assistant Attorney

General, Eric A. Swenson and Ryan H. Peeck, Deputy Attorneys General, for Plaintiff

and Respondent.


         Scott Green appeals from a judgment convicting him of transportation and

possession for sale of methamphetamine. He challenges the trial court's denial of his
motion to suppress evidence, contending the court erred by (1) finding the police had a

reasonable suspicion to justify stopping his vehicle, and (2) excluding defense evidence

proffered at the suppression hearing that would have impeached the officers' testimony.

Defendant also argues the court erred by denying his motion to represent himself at trial.

We find no reversible error and affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND

       At about 1:30 a.m. on June 12, 2012, Deputy Sheriffs Robert Roberson and Chad

Dollick conducted a traffic stop of defendant. When speaking with defendant, Deputy

Roberson smelled a heavy marijuana odor coming from inside the vehicle. The officer

instructed defendant to exit his car, and obtained defendant's permission to search his

person. In defendant's pockets, the officer found a "fake plastic rock" and a glass pipe

used for smoking methamphetamine. The officer arrested defendant, and during a further

search of his pockets found a small baggie containing methamphetamine and a handheld

digital scale. Defendant's wallet contained $517 cash, including 25 twenty-dollar bills,

three five-dollar bills, and two one-dollar bills. He also had a medical marijuana card in

his wallet, and in the car there were two baggies containing marijuana and a pipe for

smoking marijuana.

       The plastic rock (a "hide-a-key" container) found in defendant's pocket contained

28.02 grams of methamphetamine, and the small baggie of methamphetamine found in

his pocket contained 1.39 grams of methamphetamine. A prosecution expert testified that

a heavy methamphetamine user typically would carry no more than 3.5 grams of

methamphetamine for personal use, whereas methamphetamine sellers generally possess

                                             2
larger quantities. Methamphetamine sellers who sell on the street typically price the

drugs in "$20 units" so the transactions can be accomplished quickly, and thus they tend

to carry cash in 10- and 20-dollar denominations. When provided a hypothetical based

on the items found in defendant's possession, the expert stated that 28 grams of

methamphetamine was "an enormous amount of meth for any one person to possess."

The expert opined the methamphetamine in the plastic rock was possessed for sale, and

the smaller amount in the baggie was for personal use.

       Defendant was convicted of transportation of methamphetamine with a finding

that it was not for personal use, and possession for sale of methamphetamine. The court

imposed a 180-day jail sentence and placed defendant on three years of formal probation.

                                      DISCUSSION

                        I. Denial of Motion To Suppress Evidence

       Prior to trial, defendant filed a motion to suppress the evidence seized by the

officers, which the trial court denied. On appeal, he does not dispute that if he was

lawfully stopped by the officers, they properly seized the evidence supporting his

convictions. However, he challenges the propriety of the initial stop, contending that,

contrary to the officers' claims, they did not have a reasonable suspicion that his vehicle

was emitting loud music in violation of the Vehicle Code. Additionally, he contends the

court denied him a fair hearing when it curtailed his presentation of additional evidence

to show his vehicle was incapable of making the loud music.




                                             3
                                       Background

       At the hearing on the suppression motion, the prosecution presented testimony

from the two officers who stopped defendant (Deputies Roberson and Dollick).

Defendant also testified on his own behalf to describe his version of the events.

The Officers' Testimony

       At the time of the stop, Deputies Roberson and Dollick were patrolling Highway

67 in separate patrol vehicles. They were looking for "probable cause" to stop vehicles

for Vehicle Code violations, anticipating that they might uncover more serious offenses

as a result of the stops. They had just finished a stop of a female who had been speeding

southbound on the highway, when they noticed defendant driving northbound on the

highway with "very loud music" playing.

       The officers had stopped the female driver on the southbound side of Highway 67

between two roads that intersect the highway (Poway Road on the north and Scripps

Poway Parkway on the south).1 The officers first noticed defendant's vehicle when it

was about 100 yards away from them, traveling northbound on the opposite side of

Highway 67 from the direction of the Scripps Poway Parkway intersection. The music

coming from defendant's car was making a "loud, booming bass" sound. As defendant's



1      According to Deputy Dollick, the officers were stopped with the female driver on
Highway 67 about 100 yards north of the Scripps Poway Parkway intersection. In
contrast, Deputy Roberson testified they were not close to the Scripps Poway Parkway
intersection, but rather they stopped the female "a couple hundred yards" south of Poway
Road. Defendant agreed with Deputy Dollick's description, testifying the officers were
about 300 to 400 yards north of the Scripps Poway Parkway intersection when he passed
by them. Poway Road and Scripps Poway Parkway are about one and 3/4 miles apart.
                                             4
car approached the officers, the music sounded louder, and as his vehicle moved further

past them, the music sounded quieter. The officers decided to stop defendant because he

was violating Vehicle Code section 27007, which prohibits playing music that can be

heard outside the car from a distance of 50 feet or more.

       The officers got in their cars and made a U-turn on Highway 67 so they could

follow defendant in a northerly direction. The officers activated their overhead lights,

and in response defendant pulled over and stopped his car a short distance north of the

Poway Road intersection. Deputy Roberson approached defendant's car and told him

they stopped him because of "the loud music." After noticing the strong marijuana odor,

he conducted a pat-down search, obtained defendant's consent to search, and discovered

the various drug-related items.

       Deputy Roberson testified he did not recall hearing the music when he pulled

defendant over and he thought the music had been turned off, and the last time he heard

the music was immediately prior to getting in his patrol vehicle to follow defendant. The

officers did not inspect the speaker system of defendant's car, and they did not recall if

the car had "subwoofers" installed that create a loud bass sound. Deputy Roberson

testified the loud bass sound coming from defendant's vehicle sounded like it could be

from a car with subwoofers, but a car does not need aftermarket subwoofers or speakers

to project this level of loud music and the sound could have been coming from the car's

stock stereo system.

       Deputy Roberson testified he was certain they stopped defendant's vehicle for loud

music, and Deputy Dollick testified the music "followed [defendant's] vehicle." The

                                              5
officers stated that apart from the patrol cars, the only two vehicles on the road were the

female's stopped vehicle and defendant's vehicle, and no other cars arrived on the scene

as defendant's vehicle was driving away from them. Deputy Dollick acknowledged it

was possible there could have been another car with loud music next to defendant's car at

the Scripps Poway Parkway intersection before defendant turned onto the highway.

However, Deputy Dollick stated if this other driver turned in the opposite direction from

defendant (as claimed by defendant, see below), the other car would have been out of the

officers' view when defendant's vehicle passed directly by the officers on the highway.

Deputy Dollick did not think the music he heard could have been coming from this other

car.

Defendant's Testimony

       Defendant testified he was stopped at the Scripps Poway Parkway intersection

before turning onto Highway 67, and there was a white Suburban next to him playing

loud "booming" rap music. The Suburban turned right (south on Highway 67), and

defendant turned left (north on Highway 67). As defendant drove into the intersection

and continued driving north, he saw the police had pulled someone over. He testified his

car had a "regular stereo" with front speakers; the back speakers did not work; and he had

no subwoofers or other "big amplification system" in the car. He acknowledged he liked

to listen to rap music, and stated his front speakers were "aftermarket" speakers, and

when they are played at a particular loudness they "distort" the sound.

       Defendant testified the officer told him he was stopped " 'because of [his] stereo.' "

Defendant told the officer his music was not on loud, whereas there was loud music

                                             6
coming from a white Suburban that had turned right on the highway. Defendant testified

that when the defense team inspected his vehicle, the back speakers were not hooked up

or working. Based on various tests performed at the direction of the defense team,

defendant did not think music from his car played at the highest volume could be heard

more than 10 feet away.

Trial Court's Limitation of Defense Evidence

       At the conclusion of the first day of the suppression hearing, defense counsel told

the court that he would be requesting that the court view defendant's vehicle. The

prosecutor objected, stating there was no showing the car was currently in the same

condition as it was at the time of defendant's arrest. The court stated it would address this

matter when it actually came up.

       At the next hearing date, defense counsel elicited testimony from defendant about

the limits on his car's speaker capacity (as set forth above) and elicited some additional

testimony from defendant on this subject, including questions about the specific testing

performed and the people involved in the testing. During defendant's testimony on this

matter, the court told defense counsel to "cut to the chase," explaining that it had other

proceedings waiting to be heard; it did not need to hear all the details or testimony from

other witnesses about the testing of defendant's vehicle; it was willing to accept that the

Suburban was the source of the music and the officers made a mistake; and that this

assumption did not defeat reasonable suspicion for the stop. After inquiring whether the

court would accept that defendant's car was not in a condition that could generate music

that could be heard by the officers, and based on the court's statement that it was willing

                                              7
to assume the music came from the Suburban, not defendant's car, defense counsel stated

he would stop his examination on this issue.

Trial Court's Ruling

       At the conclusion of the evidentiary presentation, defense counsel acknowledged

that a good faith mistake by the officers would not defeat reasonable suspicion, but

argued there was no good faith mistake here. Rather, defense counsel asserted the

officers were looking for reasonable suspicion to make stops; they "heard music coming

up at the intersection"; when defendant's car came past them they saw it fit the profile of

"a perfect kind of car to stop"; and the loud music from the Suburban gave them the idea

to fabricate stopping defendant's car for loud music.2

       In opposition to the suppression motion, the prosecutor argued if the music was

coming from the Suburban, it would not have sounded louder as defendant drove closer

to the officers and would not have sounded quieter as he drove past them. Alternatively,

the prosecutor contended that even if the music might have been coming from the

Suburban, the officers "truly believe[d]" it was coming from defendant's vehicle and their

mistaken belief satisfied the reasonable suspicion required for the stop.

       After hearing counsels' arguments, the court stated that the "more probable,

credible evidence comes from the two deputy sheriffs . . . that the music was coming

from . . . the defendant's car." Alternatively, the court concluded that if the officers were



2      Defense counsel explained the profile was based on the early morning hour of
1:30 a.m. and the car being an "older two-door Honda" with "a guy in it," which
suggested "a young guy's car that might be doing dope or drinkin[g]."
                                               8
mistaken, this did not defeat reasonable suspicion for the stop. Accordingly, the court

denied the suppression motion.

                                       Relevant Law

       To comport with the Fourth Amendment prohibition against unreasonable

searches and seizures, the police may not conduct a traffic stop unless there is a

reasonable suspicion that the driver has violated the Vehicle Code or some other law.

(People v. Durazo (2004) 124 Cal. App. 4th 728, 734-735.) Reasonable suspicion requires

" 'a particularized and objective basis for suspecting the particular person stopped' of

breaking the law." (Heien v. North Carolina (2014) __ U.S. __ [135 S. Ct. 530, 536]

(Heien).) The required reasonable suspicion can be based on an "officer's mistaken

factual belief, held reasonably and in good faith . . . ." (People v. White (2003) 107
Cal. App. 4th 636, 644.) As explained in Heien, " '[T]he ultimate touchstone of the Fourth

Amendment is "reasonableness." '. . . To be reasonable is not to be perfect, and so the

Fourth Amendment allows for some mistakes on the part of government officials, giving

them 'fair leeway for enforcing the law in the community's protection.' [Citation.] We

have recognized that searches and seizures based on mistakes of fact can be reasonable."

(Heien, supra, 135 S.Ct. at p. 536.)

       However, the "Fourth Amendment tolerates only reasonable mistakes, and those

mistakes—whether of fact or of law—must be objectively reasonable." (Heien, supra,

135 S.Ct. at p. 539.) The relevant inquiry is "whether the officer's conduct under the

circumstances known to him was objectively reasonable. . . . [¶] . . . [T]he People ' "must

be able to point to specific and articulable facts which, taken together with rational

                                              9
inferences from those facts, reasonably warrant that intrusion. . . . And in making that

assessment it is imperative that the facts be judged against an objective standard; would

the facts available to the officer at the moment of the seizure or the search 'warrant a man

of reasonable caution in the belief' that the action taken was appropriate?" ' " (People v.

Glick (1988) 203 Cal. App. 3d 796, 801.)

       On appeal, we defer to the trial court's express and implied findings if they are

supported by substantial evidence, and, on the facts so found, exercise our independent

judgment in determining the constitutionality of the search or seizure. (People v. Tully

(2012) 54 Cal. 4th 952, 979.) The trial court " 'is vested with the power to judge the

credibility of the witnesses, resolve any conflicts in the testimony, weigh the evidence

and draw factual inferences in deciding whether a search [or seizure] is constitutionally

unreasonable.' " (Ibid.) We review the trial court's factual findings under the deferential

substantial evidence standard, viewing the evidence in the light most favorable to the

court's order. (Ibid.)

                                          Analysis

       When denying the suppression motion, the trial court made two findings: (1) it

credited the officers' claim that the music was coming from defendant's vehicle; and (2) it

found that even if the officers were mistaken and the music was coming from the

Suburban, their mistake did not defeat the reasonable suspicion for the stop.

       There was no error in these rulings. The court was entitled to credit the officers'

claims that they believed the music was coming from defendant's vehicle. Further, the

court could reasonably find that even if the music was actually coming from the

                                             10
Suburban, the officers had a reasonable (albeit mistaken) basis to think it was coming

from defendant's vehicle. As described by defendant, his car and the Suburban were next

to each other at the intersection of Highway 67 and Scripps Poway Parkway in relatively

close proximity to where the officers were located; his car turned north on the highway in

the direction of the officers; and the Suburban turned south on the highway in the

direction away from the officers. Even though the Suburban did not pass directly by the

officers on Highway 67, the court could assess that the precise source of noise can be

difficult to determine, and the music emanating from the Suburban could have sounded as

if it was following defendant's car. The court could deduce that in the quiet of the late

night hour, the music from the Suburban could have traveled across the intersection to the

nearby locale where the officers were standing several hundred yards away, sounded

louder to the officers as the Suburban moved through the intersection closer to the

officers, and then sounded quieter as the Suburban drove south away from the officers.

Further, the officers could have mistakenly attributed the sound to defendant's vehicle

because it was the one that passed directly by them on the highway. Also, the court could

consider that the officers' ability to determine precisely where the music was coming

from may have been affected by the fact the officers were on the southbound side of the

highway at some distance from defendant's vehicle on the northbound side.

       To support his claim of error, defendant raises a variety of challenges to the court's

ruling, including that (1) it was unreasonable for the court to credit the officers' claims

because of inconsistencies in their testimony concerning such matters as the exact

location and manner in which the stops were conducted; (2) the court did not evaluate

                                              11
whether it would have been reasonable for the officers to mistakenly think the music was

coming from his car rather than the Suburban; and (3) the court prevented defense

counsel from fully presenting the evidence showing his car was incapable of making

music loud enough to be heard from a substantial distance, which would have

significantly impeached the officers' credibility.

       The fact that there were some inconsistencies in the officers' testimony does not

show the court's ruling was incorrect. It is the exclusive province of the trier of fact to

decide a witness's credibility; the fact finder may accept as true only part of a witness's

testimony and disregard the rest; and a witness is incredible as a matter of law only if the

matters testified to by the witness are physically impossible or inherently improbable.

(People v. Young (2005) 34 Cal. 4th 1149, 1181; In re Daniel G. (2004) 120 Cal. App. 4th
824, 830.) Although there were some differences in the officers' descriptions of exactly

where they stopped the female for speeding and the manner in which they followed

defendant, they were of minor consequence.3 Both officers agreed on the essential claim




3       As noted earlier (see fn. 1, ante), Deputy Roberson stated they stopped the female
on Highway 67 close to the Poway Road intersection, whereas Deputy Dollick stated they
stopped her on Highway 67 close to the Scripps Poway Parkway intersection. Also, there
were slight differences (which were not necessarily inconsistent with each other) in the
officers' descriptions of how they activated their lights and followed defendant before he
pulled over. Deputy Roberson testified they stopped defendant's vehicle "not . . . long[ ]
after" they started following him and defendant pulled over "pretty quickly once [they]
activated [their] overhead lights." Deputy Dollick testified that they sometimes follow
Vehicle Code violators without immediately turning on their lights to see if they are
driving erratically, and they followed defendant "some distance prior to . . . using the
lights to pull him over." Both officers testified they pulled defendant over a short
distance north of the Poway Road intersection.
                                              12
that they heard loud music coming from defendant's vehicle and for this reason they

followed him and stopped him.

       We also find no error based on defendant's claim that the court did not evaluate the

reasonableness of a mistaken belief that the music was coming from defendant's vehicle.

Although the court did not expressly refer to this matter, its consideration of the issue is

implicit. Defense counsel argued the officers heard the music from the Suburban and this

gave them the idea to claim it was coming from defendant's car so they could stop his car

on a profile-based hunch. In contrast, the prosecutor argued even if the officers were

mistaken and the music was coming from the Suburban, they could properly make the

stop based on their belief defendant's car was the source of the music. Thus, the court

was squarely faced with resolving the competing claims of whether the officers were

fabricating their claims or were honestly reporting their perceptions. We are satisfied the

court would not have rejected the defense fabrication claim without considering whether

it was plausible and reasonable for the officers to have been mistaken about the source of

the music considering all the circumstances.

       We also reject defendant's claim of error based on the court's decision to limit the

amount of evidence from the defense concerning its claim that the speakers in defendant's

car were not capable of producing extremely loud music. A defendant's constitutional

right to a fair trial includes the right to present all relevant evidence that is of significant

value to the defense case. (People v. Cunningham (2001) 25 Cal. 4th 926, 999.)

However, a trial court has the discretion to exclude cumulative evidence that is not of

significant import to the defense case. (Ibid.; People v. Ramos (2004) 34 Cal. 4th 494,

                                               13
529; People v. Mincey (1992) 2 Cal. 4th 408, 439-440.) Here, the court allowed defense

counsel to elicit testimony from defendant that his car was incapable of emitting music

loud enough to violate the Vehicle Code. The court then curtailed additional evidence on

this point based on its assessment that even assuming the music was coming from the

Suburban, this would not alter its finding of reasonable suspicion. The court reasonably

exercised its discretion to limit cumulative evidence that was presented by defendant's

testimony and that had no ultimate effect on the outcome of the suppression hearing.

       Moreover, even assuming the court should have allowed more evidence to be

presented concerning the car's sound capabilities, any error was harmless. Because the

court's ruling did not completely deprive the defendant of an opportunity to present a

defense, we apply the state law standard for error, inquiring whether there is a reasonable

probability the outcome would have been more favorable to the defendant absent the

error. (People v. Boyette (2002) 29 Cal. 4th 381, 428-429.) Because the court found that

the officers could have reasonably, but mistakenly, believed the music was coming from

defendant's car, there is no reasonable probability the court's ruling would have been

different even if the defense had conclusively established defendant's car could not have

been the source of the music.

       We are also unpersuaded by defendant's contention that additional evidence

concerning the sound capability of his car would likely have changed the court's ruling

because the evidence would have been highly detrimental to the officers' overall

credibility given their insistence that the music came from defendant's car. The court

stated that it found the officers credible, and that the showing of reasonable suspicion was

                                            14
not defeated even if the officers were mistaken about defendant's car being the source of

the music. Because the court expressly set forth an alternative ruling based on the

assumption that the Suburban was emitting the music, there is nothing in the record to

suggest its overall credibility finding would have been different if the defense had

presented additional evidence definitively showing the officers were mistaken.

       Finally, to the extent defendant posits the trial court was required to discredit the

officers because they admittedly were looking for Vehicle Code violators in the hopes of

finding more serious offenders, the contention is unavailing. Although the trial court

could properly consider the officers' subjective motives for purposes of evaluating their

credibility, the court was ultimately entitled to find the existence of reasonable suspicion

based on the showing that there was a reasonable, objective basis to perceive the

existence of a traffic violation. (See Whren v. United States (1996) 517 U.S. 806, 812-

813 [officer's subjective motive does not invalidate search involving objectively

justifiable behavior]; United States v. Wilkinson (10th Cir. 2011) 633 F.3d 938, 943;

United States v. Freeman (6th Cir. 2000) 209 F.3d 464, 467-468 (conc. opn. of Clay, J.).)

                        II. Denial of Motion for Self-representation

       Defendant contends the trial court abused its discretion when denying his request

to represent himself at trial.

                                        Background

       On the day trial was set to commence, defendant told the court that he wanted to

represent himself. However, upon inquiry by the court, defendant said he would not sign

the required written waiver form. The court then questioned defendant in some detail

                                             15
about his refusal to sign the written waiver, explaining that it could not allow him to

represent himself if he did not sign the written waiver and it was concerned about

defendant's refusal to sign the waiver.

       During this discussion, defendant told the court, "I'm not waiving any of my Sixth

Amendment rights. She[] [referring to defense counsel] [has] already advised me, but she

does not have the right to represent me." (Italics added.) The court delineated some of

the consequences of self-representation and inquired about defendant's education level

(defendant said he had "some college history").4 After the court asked defendant if he

could read and write English, and defendant answered yes, the court again queried, "But

you're still not willing to sign a form to that effect, that you understand the consequences

of representing yourself?" (Italics added.) Defendant responded, "Correct. I don't want

to waive any of my Sixth Amendment rights. I want advice only. I don't need

representation. It's my right to have advice, but not representation. I'm not waiving my

Sixth Amendment rights." (Italics added.)

       At this juncture defense counsel told the court that she did not think defendant was

"aware that if he goes pro. per. that he's not guaranteed to get advice from counsel."

(Italics added.) The court then explained to defendant that it would not appoint advisory

counsel in his case, and if he represented himself he "would be totally on [his] own."


4       The court told defendant that he should know the maximum possible punishment;
he would not get any special treatment; he would have the right to question the witnesses
and call his own witnesses; he would be up against a skilled attorney; he would not have
to testify; if he was disruptive, self-representation could be terminated; he could not claim
incompetency of counsel on appeal; and he would have the right to act as his own
attorney as long as he followed the normal guidelines for attorneys.
                                             16
When the court again inquired "you're not willing to sign a form to that effect," defendant

responded by "shaking his head" (indicating no).

       The court then ruled, "I don't think the court is going to let you represent yourself,

sir. I'm getting a funny sense, based on the way you're acting and the statements you

make and the way you say them that you're somewhat aware of what's going on but you

don't seem to really fully understand what's going on. That concerns the court, and I

think it would be a disaster if you represented yourself." (Italics added.)

                                           Analysis

       A defendant has a constitutional right to represent himself provided that he

knowingly and intelligently waives his Sixth Amendment right to the assistance of

counsel. (People v. Burgener (2009) 46 Cal. 4th 231, 240-241.) A defendant seeking

self-representation " ' "should be made aware of the dangers and disadvantages of self-

representation, so that the record will establish that 'he knows what he is doing and his

choice is made with eyes open.' " ' " (Id. at p. 241, italics added.) The court has a "duty

to ensure a defendant ' "actually . . . understand[s] the significance and consequences" of

the decision' to waive counsel . . . ." (Id. at p. 243.) In appropriate cases, the trial court

should ensure that the defendant understands that there is no right to standby or advisory

counsel. (Ibid.) On appeal, we independently examine the entire record to determine

whether the defendant knowingly and intelligently invoked his right to self-

representation. (Id. at p. 241.)

       During the discussion of defendant's self-representation request, defendant told the

court that he would not sign the waiver form; he would not waive his "Sixth Amendment

                                               17
rights"; and it was his right to have counsel to advise him even though he did not want to

be represented by counsel. The trial court explicitly told him that advisory counsel would

not be appointed in his case, and defendant still indicated his unwillingness to sign the

waiver form.

       These circumstances demonstrate that defendant was refusing to sign the waiver

form because he wanted to retain the right to receive advice from counsel. This reflected

that he did not understand, or was refusing to accept, that he lost his right to advice of

counsel upon electing self-representation. Absent an understanding that he was not

entitled to advice from counsel, he cannot be found to have chosen self-representation

with a full awareness of the consequences. The trial court properly denied his self-

representation request based on the showing that he had not knowingly and intelligently

waived his right to the assistance of counsel.

                                       DISPOSITION

       The judgment is affirmed.



                                                                                 HALLER, J.

WE CONCUR:



BENKE, Acting P. J.



NARES, J.



                                             18